Title: From Thomas Jefferson to Robert Bailey, 19 October 1803
From: Jefferson, Thomas
To: Bailey, Robert


          
            
              Dear Sir
            
            Washington Oct. 19. 1803.
          
          A gentleman here has given me 40. Balsam poplars to send to Monticello, and mr Randolph’s servant, who was to have returned tomorrow, will be detained till the next day, to carry them. as I set much store by these trees which I have been a long time trying to get to Monticello, I wish them to be carefully taken up & packed in bundles for safe transportation. if it would suit you to come tomorrow morning & take them up & bundle them properly for the journey, it would oblige me, besides satisfactory compensation. I shall also be glad to recieve the box for France, as the vessel will sail in a week. Accept my best wishes & salutations.
          
            
              Th: Jefferson
            
          
        